PER CURIAM.
Granted. The order of the court of appeal is reversed and the trial court’s ruling granting defendant’s motion to suppress is reinstated as well within the court’s broad discretion to make credibility determinations rationally based on the evidence presented at the suppression hearing. State v. Vessell, 450 So.2d 938, 943 (La.1984) (credibility determinations made by a trial court on a motion to suppress, “like all questions of fact, [are] entitled to great weight and will not be disturbed unless clearly contrary to the evidence.”) (citations omitted).
GUIDRY, J., dissents and would deny the writ.
CLARK, J., dissents and would deny the writ.'
3